DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This is the Communication in response to the Amendment filed on July 18, 2022, for Application, title: “Biometric Feature Database Establishing Method And Apparatus”.

Status of the Claims
Claims 1-20 were pending.  By the 07/18/2022 Response, no claim has been amended, cancelled, or added.  Accordingly, claims 1-20 remain pending and have been examined.

Priority
The application was filed on 12/18/2019 and is a CON of 16/048,573, filed on 07/30/2018, and claims the priority of Foreign Application CHINA 201710637558.4 filed on 07/31/2017.  
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d).  The certified copy has been filed in parent Application No. 16/048,573, filed on 09/24/2018.  
For the purpose of examination, the 07/31/2017 is considered to be the effective filing date.

Terminal Disclaimer
The terminal disclaimer filed on 07/18/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of Patent No. 10,789,593 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Allowable Subject Matter
Claims 1-20 are pending in this application.  All pending claims are allowed.
The following is an examiner’s statement of reasons for allowance:
Claim 1 is found to be patent-eligible per the 2019 Revised Patent Subject Matter Eligibility Guidance (“2019 Revised PEG”).  More specifically, the limitations of claim 1 “determining, for each type of biometric identification of a plurality of different types of biometric identification, a frequency with which a type of biometric identification is successful in matching a corresponding biometric feature of a user that is associated with the type of biometric identification; sorting, in descending order and as sorted biometric features, corresponding biometric features according to the frequency with which the plurality of different types of biometric identification that are associated with the corresponding biometric features are successful in matching corresponding biometric features of the user; prioritizing access in a biometric feature database and to a particular biometric feature having a highest value of frequency of successful matching of the particular biometric feature by storing, in descending order and in the biometric feature database, the sorted biometric features, wherein biometric features that are associated with types of biometric identification that have a higher frequency of successful matching are stored, with respect to descending order, at a higher value in the biometric feature database when compared to biometric features that are associated with types of biometric information that have a lower frequency of successful matching; obtaining a verification code that is allocated to the user; generating a hash value corresponding to the verification code by performing a hash function calculation on the verification code; identifying, as an identified biometric feature database, the biometric feature database based on the hash value corresponding to the verification code; and performing biometric identification based on the identified biometric feature database and the sorted biometric features.” provide a computer-implemented method for establishing a biometric feature database for improving the speed of data matching in a computer database (see Applicant’s 02/08/2022 Response, page 12/18).  Therefore, the claim is a practical application.  Independent claims 8 recites a computer program and 15 recites a system with comparable limitations and elements as discussed in claim 1.  Therefore, these claims are also patent-eligible per the Revised 2019 PEG.
Furthermore, the closest prior arts, Adesuyi (Non-Patent Literature Document), Schumacher (NPL), Anonymous-1 (NPL), and Anonymous-2 (NPL), do not teach or render obvious the computer-implemented method.  An updated art search did not identify any art(s) that would disclose the claimed invention, or could be reasonably to combine with the prior arts to disclose every claim elements.  Also, an NPL (non-patent literature) search did not identify any reference that teach each and every element of the claims.  Therefore, the claims are allowable over the prior arts of record.
For these reasons, independent claims 1, 8, and 15 are allowed.  Dependent claims 2-7, 9-14, and 16-20 are also allowed because of their dependency on their respective independent claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Claims 1-20 are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAI TRAN whose telephone number is (571)272-7364. The examiner can normally be reached Monday-Friday, 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christine M. Behncke can be reached on 571-272-8103. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

HAI TRAN
Primary Examiner
Art Unit 3697



/HAI TRAN/Primary Examiner, Art Unit 3697